DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
1.	Applicant’s election of the invention of Group I in the reply filed on 1/29/2021, drawn to a pharmaceutical composition comprising a lipid nanoparticle encapsulating an mRNA, is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 139-141 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claims 1-3, 5, 6, 108, 116, and 119 are under examination.

Double Patenting
2.		The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3.	Claims 1-3, 5, 6, 108, 116, and 119 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 24, and 26 of U.S. Patent No. 10,556,018, in view of both Linblad-Toh et al. (PGPUB 2017/0224758; priority date 10/17/2014) and Naldini et al. (WO 07/000668).  Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets recite a nanoparticle encapsulating an mRNA, wherein the nanoparticle comprises a lipid set forth by the instant formula (I).  In the lipid recited in the patent claims, R1 is –R"M’R’, R4 is (CH2)nQ wherein Q is -OH, M and M’ are –OC(O)-, R2 and R3 are C8 alkyl, and R7 is H.  The patent specification discloses that the mRNA contains UTRs and could be modified with 5-methylcytidine (column 252, lines 12-45; column 253, lines 19-27).  The patent claims do not specifically recite that the mRNA encodes JAG1 nor do the patent claim recite that the mRNA comprises miRNA binding sites.  However, one of skill in the . 

4.	Claims 1-3, 5, 6, 108, 116, and 119 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 5, 11, and 21 of U.S. Patent No. 10,543,269, in view of both Linblad-Toh et al. and Naldini et al.  Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are drawn to a nanoparticle encapsulating an mRNA, wherein the 1 is –R"M’R’, R4 is (CH2)nQ wherein Q is -OH, M and M’ are 
-OC(O)-, R2 and R3 are C8 alkyl, and R7 is H.  The specific nanoparticle recited in the patent claims anticipates the genus recited in the instant claims.  The patent claims do not specifically recite that the mRNA encodes JAG1 nor do the patent claim recite that the mRNA comprises miRNA binding sites.  However, one of skill in the art would have reasonably concluded that the nanoparticle recited in the patent claims could be used for the delivery of mRNAs in general.  Furthermore, Linblad-Toh et al. teach treating muscular dystrophy by administering a nucleic acid encoding JAG1 wherein the encoding nucleic acid could be an mRNA (see [0030]; [0037]; [0183]; [0193]; Fig. 4A-C).  Naldini et al. teach that the miRNA binding sites could be used to prevent transgene expression in non-target cells (p. 2, lines 5-8; p. 3, lines 6-13; p. 4, lines 1-5; p. 7, line 20 through p. 8, line 7; p. 20, line 25 through p. 21, line 11).  Modifying the patent claims by using a JAG1-encoding mRNA comprising miRNA binding sites would have been obvious to one of skill in the art to achieve the predictable result of obtaining a composition suitable for muscular dystrophy therapy.  Thus, the patent claims and the instant claims are obvious variants. 

5.	Claims 1-3, 5, 6, 108, 116, and 119 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-9, and 12 of U.S. Patent No. 10,406,112, in view of both Linblad-Toh et al. and Naldini et al.  Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are drawn to a nanoparticle encapsulating an mRNA, wherein the 1 is –R"M’R’, R4 is (CH2)nQ wherein Q is -OH, M and M’ are 
-OC(O)-, R2 and R3 are C8 alkyl, and R7 is H. The patent claims do not recite an mRNA encoding JAG1 nor do the patent claims recite miRNA binding sites.  However, one of skill in the art would have reasonably concluded that the nanoparticle recited in the patent claims could be used for the delivery of mRNAs in general.  Furthermore, Linblad-Toh et al. teach treating muscular dystrophy by administering a nucleic acid encoding JAG1 wherein the encoding nucleic acid could be an mRNA (see [0030]; [0037]; [0183]; [0193]; Fig. 4A-C).  Naldini et al. teach that the miRNA binding sites could be used to prevent transgene expression in non-target cells (p. 2, lines 5-8; p. 3, lines 6-13; p. 4, lines 1-5; p. 7, line 20 through p. 8, line 7; p. 20, line 25 through p. 21, line 11).  Modifying the patent claims by using a JAG1-encoding mRNA comprising miRNA-binding sites would have been obvious to one of skill in the art to achieve the predictable result of obtaining a composition suitable for muscular dystrophy therapy.  Thus, the patent claims and the instant claims are obvious variants. 

6.	Claims 1-3, 5, 6, 108, 116, and 119 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 10, 15, 18-22, and 27 of U.S. Patent No. 10,857,105, in view of both Linblad-Toh et al. and Naldini et al.  Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are drawn to a nanoparticle encapsulating an mRNA, wherein the nanoparticle comprises a lipid set forth by the instant formula (I).  In the lipid recited in the patent claims, R1 is –R"M’R’, R4 is (CH2)nQ wherein Q is a carbocycle, M and M’ 2 and R3 are C8 alkyl, and R7 is H.  The patent claims do not recite that the mRNA encodes JAG1 nor do the patent claims recite miRNA binding sites.  However, one of skill in the art would have reasonably concluded that the nanoparticle recited in the patent claims could be used for the delivery of mRNAs in general.  Furthermore, Linblad-Toh et al. teach treating muscular dystrophy by administering a nucleic acid encoding JAG1 wherein the encoding nucleic acid could be an mRNA (see [0030]; [0037]; [0183]; [0193]; Fig. 4A-C).  Naldini et al. teach that the miRNA binding sites could be used to prevent transgene expression in non-target cells (p. 2, lines 5-8; p. 3, lines 6-13; p. 4, lines 1-5; p. 7, line 20 through p. 8, line 7; p. 20, line 25 through p. 21, line 11).  Modifying the patent claims by using a JAG1-encoding mRNA comprising miRNA-binding sites would have been obvious to one of skill in the art to achieve the predictable result of obtaining a composition suitable for muscular dystrophy therapy.  Thus, the patent claims and the instant claims are obvious variants. 

7.	Claims 1-3, 5, 6, 108, 116, and 119 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, 13, 14, 20-23, and 27 of U.S. Patent No. 10,392,341, in view of both Linblad-Toh et al. and Naldini et al.  Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are drawn to a nanoparticle encapsulating an mRNA, wherein the nanoparticle comprises a lipid set forth by the instant formula (I).  In the lipid recited in the patent claims, R1 is –R"M’R’, R4 is (CH2)nQ wherein Q is a carbocycle, M and M’ are –OC(O)-, R2 and R3 are C8 alkyl, and R7 is H.  The patent claims do not recite that the mRNA encodes JAG1 nor do the patent claims recite miRNA binding sites.  . 

8.	Claims 1-3, 5, 6, 108, 116, and 119 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,556,018, in view of both Linblad-Toh et al. and Naldini et al.  Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets recite a nanoparticle comprising a lipid set forth by the instant formula (I).  In the lipid recited in the patent claims, R1 is –R"M’R’, R4 is (CH2)nQ wherein Q is -OH, M and M’ are –OC(O)-, R2 and R3 are C8 alkyl, and R7 is H.  The patent claims do not recite an mRNA encoding JAG1 nor do the patent claim recite that the mRNA comprises miRNA binding sites.  However, one of skill in the art would have reasonably concluded that the nanoparticle recited in the patent claims could be used for the delivery of mRNAs.  Furthermore, Linblad-Toh et al. teach treating muscular dystrophy by administering a . 

9.	Claims 1-3, 5, 6, 108, 116, and 119 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 7, 8, and 11-13 of copending Application No. 16/092,612 (reference application), in view of both Linblad-Toh et al. and Naldini et al.  Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are drawn to a nanoparticle encapsulating an mRNA, wherein the nanoparticle comprises a lipid set forth by the instant formula (I).  The specific nanoparticle recited in the application claims anticipates the genus recited in the instant claims.  The application specification discloses that the mRNA contains UTRs and could be modified with 5-methoxyuridine (see p. [0350]; [0584]).  The application claims do not recite an mRNA encoding JAG1 nor do the application claims recite miRNA bonding sites.  However, one of skill in the art would have reasonably concluded that the nanoparticle recited in the application claims could . 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

10.	Claims 1-3, 5, 6, 108, 116, and 119 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 29-36, and 38 of Application No. 16/302,298; over claims 29-36, and 38 of Application No. 16/302,339; over claims 166-176 of Application No. 16/302,341; over claims 164-174 of Application No. 16/302,360; over claims 41-48 and 50 of Application No. 16/302,368; over claims 27-36 of Application No. 16/302,370; over claims 1, 55, 57, and 64 of Application No. 16/494,988; over claims 1 and 16-26 of Application No. 16/515,256; over claims 189-194, 200-203, and 207 of Application No. 16/555,045; over claims 162-172 of Application No. 16/570,351; over claims 1 and 7 of Application No. 16/621,494; over claims 134-142 of Application No. 16/621,514; over claims 1 and 25 of Application No. 16/756,604; over claims 1-3 of Application No. 16/756,632; over claim 1 of Application No. 16/765,656; over claims 4, 8, 23, 25, 26, 28, and 60-68 of Application No. 17/029,436; over claims 1-6, 29-38, 48-57, 109-117 of Application No. 17/154.309; over claims 1-7, 30-39, 49-58, 77, 113-118 of Application No. 17/154,325; in view of both Linblad-Toh et al. and Naldini et al. for the reasons set forth in the rejections above.

Claim Rejections - 35 USC § 112(b)
11.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


12.	Claims 3, 5, and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites improving function by at least 10%, at least 20%, at least 30%, at least 40%, or at least 50%, which leads to confusion over the intended scope of the claim.  When stated in a single claim, these percentages lead to confusion over the intended scope of the claim because it is not clear what percentage is a claim limitation.
Claims 5 and 6 recite improving the bile flow rate/increasing the rate of waste elimination from the bloodstream by at least 10%, at least 20%, at least 30%, at least 40%, or at least 50%, as compared to the bile flow rate in a subject untreated for ALGS, for at least 24 hours, at least 48 hours, at least 72 hours, at least 96 hours, or at least 
Thus, the metes and bounds of the claims cannot be determined and the claims are indefinite.

Claim Rejections - 35 USC § 103
13.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

14.	Claims 1-3, 5, 6, 108, 116, and 119 are rejected under 35 U.S.C. 103 as being unpatentable over Ansell et al. (WO 15/199952), in view of both Linblad-Toh et al. (PGPUB 2017/0224758; priority date 10/17/2014) and Naldini et al. (WO 07/000668).
	Ansell et al. teach a pharmaceutical composition comprising an mRNA encapsulated into a lipid nanoparticle comprising a cationic lipid set forth by the instant claim 1) (see Abstract; p. 1, lines 5-10; p. 3; p. 27-29; p. 6, line 28 through p. 7, line 30; Table 1 on p. 33-39).  For example, compound 16 has a structural formula as claimed, wherein R1 is –R"M’R’, R4 is (CH2)nQ wherein Q is –N(R)2, M and M’ are 
-OC(O)-, R2 is C11 alkyl, and R3/R7 are H:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 

	Ansell et al. teach that the mRNA comprises UTRs and chemical modifications such as 5-methylcytidines and pseudouridines (claim 108) (see p. 11; p. 80, lines 17-22).  Ansell et al. teach that incorporating the mRNA into the lipid nanoparticles protects the mRNA from degradation by plasma nucleases (i.e., greater stability as compared to the naked mRNA; claim 116) (see p. 2, lines 18-24).
Although Ansell et al. teach an mRNA, they do not specifically teach that the mRNA encodes JAG1 (claims 1-3, 5, 6, and 119) nor do they teach that the mRNA comprises a micro-RNA binding site (claim 2).  However, one of skill in the art would have reasonably concluded that the nanoparticle of Ansell et al. could be used for the delivery of any mRNA.  Furthermore, Linblad-Toh et al. teach treating muscular dystrophy by administering a nucleic acid encoding JAG1 wherein the encoding nucleic acid could be an mRNA and wherein the nucleic acid is expressed in muscle cells (see [0018]-[0019]; [0030]; [0037]; [0183]; [0185]; [0193]; Fig. 4A-C).  Naldini et al. teach using miRNA binding sites located within UTRs to prevent transgene expression in non-
	It is noted that claims 3, 5, 6, and 119 are drawn to a composition and not to a method of in vivo administration.  The wherein clauses recited in the claims 3, 5, and 6 and the recitation of “for treating” recited in claim 119 are only intended uses which do not state any distinct definition of any of the claimed limitations such as to differentiate the claimed composition from the composition taught by the cited prior art.  
Thus, the claimed invention was prima facie obvious at the time of its effective filing date.

15.	No claim is allowed.  No claim is free of prior art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILEANA POPA whose telephone number is (571)272-5546.  The examiner can normally be reached on 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ILEANA POPA/Primary Examiner, Art Unit 1633